Title: To Alexander Hamilton from Daniel Jackson, 2 February 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            New–port 2d. Feby 1800.
          
          By the enclosed you will perceive, that Lt. Williams is desirous of a furlough.  There are a sufficient number of Officers on the Garrison to do the duty this winter, and therefore I can have no objection. In consequence of the death of a relation, he has a considerable property left him, which demands his attention. A furlough would be really a favor to him.
          Lt. Williams is afflicted with deafness, which makes him think, that he is unable to discharge, as he ought, his duty in the line. As he is possessed of talents, I could wish him appointed Quarter master of the Regiment.
          Accept the assurances with which I am, Sir, your very huml. Servt.
          
            D. Jackson
          
          Major Genl. Hamilton.
        